DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Screenshots and transcript from “Expense Audit by AppZen” (hereinafter AppZen) in view of “Back to school special: AppZen AI 101” (hereinafter AppZen BTS) and Lorenzini (US 10878232 B2)
Regarding claim 1, AppZen discloses:

	identifying an entity associated with the request (page 1 :42 second screenshot user names e.g. Jennifer Adams, Jimmy Davidson, etc.);
	identifying one or more selected token types that have been selected by the entity for validation (page 2 1:07 screenshot user input amount);
	receiving receipt text extracted from a receipt submitted with the request (page 2 1:07 screenshot $34.28);
	automatically extracting token values for the selected token types from the receipt text (1:07 identified receipt amount, date, receipt items, vendor; 1:53 identified date, vendor; 2:28 identify date, luxury upgrade, company type, 2:37 upgrade) using at least one machine learning model (transcript 0:05 artificial intelligence), wherein automatically extracting the token values includes:
	identifying tokens in the receipt text (transcript 0:05 artificial intelligence);
	for each respective identified token:
	determining features of the identified token (for example 2:37 luxury upgrade is recognized);
	determining a token type of the identified token from the selected token types (1:07,1:53,2:28,2:37 amount, date, receipt items, alcohol, luxury upgrade), based on the features determined for the identified token (transcript 2:23-2:28 anything out of policy can be identified); and
	extracting a token value for the identified token from the receipt text (screenshots 1:07,1:53, 2:28, 2:37 amount, date);

	generating an audit alert in response to determining that an extracted token value for a first selected token type does not match a corresponding request value for the first selected token type (0:42 color codes, and audit status “needs review”).

AppZen fails to explicitly disclose:
1) machine learning that is trained using historical receipt text and historical data values
2) and a confidence score that indicates a likelihood that the identified token has the determined token type

However AppZen 101 discloses machine learning applied to receipts (see item number 1 “deep learning models applied to different types of documents (like hotel receipts or meal itineraries) wherein historical receipt text and data values are used to train the models (pages 1-2 “solve complex problems based on different sets of training data”, “Classifies and understands whether a receipt is a hotel, meal — or any other expense type. With such high volumes of different receipt types pushed into the AppZen platform over time, our machines are able to make quick decisions on what type of receipt they are looking at based on the variable inputs it has learned from in the past.”). It would 

AppZen as modified still fails to explicitly mention:
2) and a confidence score that indicates a likelihood that the identified token has the determined token type
However Lorenzini discloses identifying receipt token types based on confidence of the type (column 5 23-34 and see column 7 10-30). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of AppZen as modified by calculating confidence for token type identification. The motivation for the combination is to ensure accuracy (column 8 line 24).

Regarding claim 2, AppZen discloses wherein the selected token types include date (screenshot 1:07 weekend, expense age), amount (screenshot 1:07 receipt amount), currency (screenshot 1:07 amount characterized in dollars), vendor name (screenshot 1:07 Merchant Check), vendor location (screenshot 1:53) and expense amount (screenshot 1:07 expense amount, Vat compliance).

Regarding claim 3, AppZen as modified discloses wherein the comparing for a selected token type is performed (AppZen 1:07 screenshot) when the confidence score for the 

Regarding claim 5, AppZen further discloses wherein the receipt text is extracted from an image of the receipt (screenshots 1:23, 1:53, 2:37).

Regarding claim 6, AppZen discloses wherein the features include keywords (screenshot 2:37 luxury class).

Regarding claim 7, AppZen as modified fails to disclose and AppZen 101 further discloses wherein the features include text format or layout (page 2 attribute extraction hotel bill has a standard text format includes certain types of information). .”). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the vaguely defined machine learning of AppZen by using a deep learning model to recognize certain types of receipts and the expected information included in them. The motivation for the combination is system improvement (item 3 “that the system improves over time”).


Regarding claim 8, AppZen as modified fails to disclose and AppZen 101 further comprising updating the at least one machine learning model based on the request (pages 1-2, User feedback is used to update models so that the system improves over time. For example, over time, the AppZen AI has learned when the word spa might 

Claims 9-11, 13-17, 19 and 20 are rejected for the same reasons as claims 1-3, 5, 6.

Claims 4, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppZen in view of AppZen 101 and Lorenzini as applied to claim 3/11/17 above, and further in view of Schloter (US 20120185368 A1).
Regarding claim 4, AppZen as modified fails to disclose the additional subject matter of claim 4. However Schloter discloses forwarding recognized information to a secondary processing process when the confidence of recognition is low (paragraph 131). It would have been obvious to one of ordinary skill in the art to combine this teaching with thos e of AppZen as modified by manually reviewing when confidence is low. The motivation for the combination is to reduce errors and improve accuracy (paragraph 131).

Claims 12 and 18 are rejected for the same reasons as above but applied to claims 11 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Subramanian (US 20200074359 A1) discloses applying machine learning to the analysis of expense reports. Verma (US 20160358268 A1) discloses applying machine learning to analysis of receipts associated with expense reports. Farrell (US 20160078566 A1) discloses a system for processing expense reports. Morse (US 20170200234 A1) discloses a system for management expense reports. Hamper (US 20120209640 A1) discloses a system for checking for fraud/errors in expense report processing. Neveu (US 10210579 B1) discloses expense report processing of receipts. Neveu (US 9922375 B1) disclsoes OCR processing of receipts for expense reports. Fredericks (US 20050289025 A1) discloses a system for managing and auditing expense reports. Bender (US 20200065912 A1) discloses a system for validating expense report receipts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687